United States Court of Appeals
                      For the First Circuit


No. 16-2401

                         LORI FRANCHINA,

                       Plaintiff, Appellee,

                                v.

                       CITY OF PROVIDENCE,

                      Defendant, Appellant,

                   PROVIDENCE FIRE DEPARTMENT;
               PROVIDENCE FIREFIGHTERS LOCAL 799,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                              Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Kevin F. McHugh, Senior Assistant City Solicitor, with whom
Jeffrey Dana, City Solicitor, and Kathryn M. Sabatini, Associate
City Solicitor, were on brief, for appellant.
     John Martin, with whom Benjamin H. Duggan, Kathy Jo Cook, and
KJC Law Firm, LLC were on brief, for appellee.
     Mary L. Bonauto and Allison Wright, with GLBTQ Legal Advocates
& Defenders, Ria Tabacco, with American Civil Liberties Union,
Gregory R. Nevins, with Lambda Legal Defense & Education Fund,
Inc., Shannon P. Minter and Christopher Stoll, with National Center
for Lesbian Rights, on brief for American Civil Liberties Union,
American Civil Liberties Union of Rhode Island, GLBTQ Legal
Advocates & Defenders, Lambda Legal Defense & Education Fund, Inc.
and National Center for Lesbian Rights, amici curiae.


                        January 25, 2018
            THOMPSON, Circuit Judge.       Sticks and stones may break

some bones, but harassment can hurt forever.           "Cunt," "bitch,"

"lesbo": all are but a smattering of the vile verbal assaults the

plaintiff in this gender discrimination case, Lori Franchina, a

former   lieutenant   firefighter,   was   regularly   subjected   to   by

members of the Providence Fire Department ("the Department").           She

was also spit on, shoved, and--in one particularly horrifying

incident--had the blood and brain matter of a suicide-attempt

victim flung at her by a member of her own team.        After an eight-

day trial, a jury in the District of Rhode Island concluded that

Franchina had been discriminated against on the basis of her gender

and retaliated against when she dared protest her treatment.            For

her ordeal, she was awarded front pay1 as well as emotional

damages.2   The City of Providence ("the City") now appeals, making

numerous arguments as to why the jury verdict should be set aside

or, in the alternative, why the judge's front pay award should be




     1 Front pay awards are essentially awards of future "damages
for wages from the date of judgment to some specified date in the
future." Scarfo v. Cabletron Sys., Inc., 54 F.3d 931, 953 (1st
Cir. 1995). They serve to "mak[e] victims of discrimination whole
in cases where the factfinder can reasonably predict that the
plaintiff has no reasonable prospect of obtaining comparable
alternative employment." Powers v. Grinnell Corp., 915 F.2d 34,
42–43 (1st Cir. 1990) (internal quotation marks omitted). A lot
more on that later.
     2 The jury also awarded punitive damages but those were later
eliminated.


                                - 3 -
stricken. Because we decline to put out flames of the Department's

own making, we affirm.

                      Getting Our Factual Bearings

             We begin, as we nearly always do, by outlining how this

case came to be.      Though the City attempts to trivialize the abuse

inflicted upon Franchina while working for the Department by giving

it short shrift in its brief, we decline to be as pithy in reciting

Franchina's plight in order to give context both to the jury's and

the district court's ultimate determinations.3            In outlining the

background in this case, we keep in mind that our recounting of

the facts is done "in the light most favorable to the verdict,

deferring    'to   the    jury's   discernible   resolution    of    disputed

factual issues.'"        Ciolino v. Gikas, 861 F.3d 296, 299 (1st Cir.

2017) (quoting Raiche v. Pietroski, 623 F.3d 30, 35 (1st Cir.

2010)).

             Franchina testified for three days and recalled the

following for the jury.       In or about 2002, Franchina was assigned

to the North Main Street Fire Station in Providence, Rhode Island.

Up   until    2006,   she    experienced    neither    discrimination     nor

harassment by members of the Department.         In fact, in her lengthy

testimony,    Franchina     recounted   numerous      kind-hearted    moments



     3 Indeed, doing so is especially necessary here where the
district judge, in his discretion, imposed the equitable remedy of
front pay.


                                    - 4 -
during this timeframe where she felt comradery with her colleagues.

She explained, for example, that at the beginning of her career--

as a young female among a workforce consisting primarily of males-

-she felt that some members of the Department took her under their

wings and shielded her from individuals who sometimes got too drunk

or unruly at work events.

           Far    from     worrying    about     discrimination,     Franchina

testified that some of her biggest concerns during her early years

had to do with Department leadership wanting to promote her too

quickly.     That her superiors wanted to promote Franchina is

unsurprising given her commendable professional record.               She was

one   of   only   eighty     applicants       accepted   to   the   Providence

Firefighter Academy out of 2,300 who applied her year and, once

there, she graduated tenth in her class.             Throughout her career

her superiors noted that she "did her job . . . the way we expected

it to be done" and effused that she was "on her game and knows her

stuff."    Franchina's Chief also regularly received compliments

about her performance.       Franchina, however, worried that rising up

the ranks too quickly could cause resentment among more senior

firefighters and testified that she actively attempted to keep

leadership from assigning her to officer roles at the beginning.

Nonetheless, Franchina's superiors ultimately ordered that she be

promoted from Rescue Technician to Acting Rescue Lieutenant to,

eventually, Rescue Lieutenant.


                                      - 5 -
              Franchina's woes began in or about 2006 when she was

assigned to work a shift with Andre Ferro ("Ferro"), a firefighter

with a history of sexually harassing female colleagues in the

Department.4     During that shift, Franchina and Ferro were assigned

to the same rescue vehicle, with Franchina serving as an acting

rescue lieutenant, and Ferro assigned to be her rescue tech

chauffeur.     That is to say, Ferro was responsible for driving the

rescue vehicle and Franchina served as his superior.                Franchina

and Ferro had never worked with one another prior to this point,

though Franchina was aware of Ferro's dubious reputation with women

and was therefore apprehensive about having to spend the shift

with him.

              Ferro's   notoriety   was    on   display   within   moments    of

Franchina meeting him. After arriving at the station for her shift

and   while    pouring    herself   a     cup   of   coffee,   Franchina     was

immediately approached by Ferro who, without missing a beat, asked


      4This Court is familiar with Ferro. Over fifteen years ago,
we encountered him in a separate Title VII action. In that case,
the City was found to be liable under Title VII for, among other
things, comments Ferro made toward the plaintiff, another female
firefighter named Julia O'Rourke. Ferro commented on her breast
size (which he referred to as "stacked") and suggested that if she
had sex with him she would "never want another man." O'Rourke v.
City of Providence, 235 F.3d 713, 718 (1st Cir. 2001). Ferro also
forced O'Rourke to listen to his musings on different sexual
positions he enjoyed and his love of oral sex, played videos of
himself having sex with his girlfriend in front of her, and
discussed his sexual prowess and stamina. Id. Nonetheless, Ferro
maintained his employment with the Department in spite of the
O'Rourke outcome.


                                    - 6 -
if she was a lesbian.           To repeat, this was their very first

encounter.      After Franchina retorted that it was none of his

business, Ferro followed up with the statement, "I don't normally

like to work with women; but, you know, we like the same thing, so

I think we're going to get along."              Franchina testified she was

appalled by his comments and as his supervisor, instructed him not

to say such things.         She then immediately left for her office to

escape him.     Soon thereafter, however, an emergency call came in

and Franchina and Ferro were jointly dispatched to respond in their

rescue vehicle.

             During   the    emergency    run   Ferro    continued   with   his

inappropriate prattle.        He asked, for example, if Franchina wanted

to have children and quickly followed up with, "I could help you

with   that,"   implying     that   he   wanted   to    impregnate   her.   So

incessant was the unprofessional chatter that Franchina was forced

to tell Ferro on multiple occasions to stop talking because she

was    having   difficulty     hearing   the    dispatcher's    instructions.

Franchina further testified that she refused to engage with Ferro's

uncomfortable banter, instead riding in silence or telling him to

be quiet as needed.

             During the same shift, Franchina and Ferro were also

dispatched on a run that took them to the Rhode Island Hospital.

When they arrived, two other rescue vehicles were on the scene,

meaning that a total of six firefighters were present (two in each


                                     - 7 -
vehicle).    The firefighters entered the hospital in order to pass

along reports about their respective transports (patients that had

been transported to the hospital) and, after doing so, Franchina

and the other firefighters (with the exception of Ferro) waited in

a holding area and chatted with one another.         At some point Ferro

approached the group and began rubbing his nipples in a circular

fashion, leapt up in the air, and screamed at Franchina, "My

lesbian lover!      How are you doing?"     Nurses, doctors, patients,

and patients' families were all present in the holding room to

witness this display.     Franchina testified that she was horrified

and felt belittled.    The other firefighters present were similarly

appalled.

            Later that evening, after returning back to the station,

Franchina went to her personal quarters and began changing out of

her uniform.     Though she had closed the door, it was not locked.

A rule, however, existed in the station requiring that if an

officer's door was closed, anyone seeking permission to enter had

to first knock three times and wait for the officer to respond.

Nevertheless, without knocking, and while Franchina was changing,

Ferro opened the door to her room wearing what appeared to be only

his   boxers,   a   Providence   Fire   Department   shirt,   and   socks.

Franchina, who was in her undergarments, quickly grabbed a sheet

off her bed to cover herself. When Franchina asked Ferro to leave,

he refused.     She asked a second time, and he refused yet again.


                                  - 8 -
Only after telling him to "get the fuck out" of the room did Ferro

finally depart.

           Franchina never reported this repulsive behavior.           She

didn't have to.      Following the nipple-rubbing incident at the

hospital, Chief Curt Varone, a high-level officer with authority

over all of the stations within the Department, called her directly

because he had "gotten wind" of what had transpired.        During the

phone call, Chief Varone asked Franchina to recount the details of

Ferro's actions.    Based on Franchina's explanation, Chief Varone

filed a written complaint against Ferro charging him with sexual

harassment and exposing him to employment termination.5         A hearing

was scheduled to determine whether Ferro would retain his job.

           Once word spread about Ferro's disciplinary proceeding,

firefighters in the North Main Street station began to treat

Franchina with contempt and disdain.     Firefighter Andy McDougal,

a subordinate to Franchina, approached her in the kitchen several

weeks before Ferro's hearing and, in front of numerous other

firefighters, yelled at her and asked, "What are you trying to get

him   fucking   fired?"   Although   Captain   Alan   Horton,    the   top

supervisor in the North Main Street station, was present during

this exchange, he neither reprimanded McDougal nor reported the

incident to Chief Varone.


      5Ferro was, in fact, ultimately fired in 2007, but, again,
was allowed to subsequently return to the Department in 2008.


                               - 9 -
            The day following McDougal's kitchen outburst, McDougal-

-who was responsible for cooking at the station--also stated to

Captain Horton that he would no longer prepare meals for Franchina.

Captain Horton, however, overrode McDougal, which angered him.

According to Franchina, from that point forward, the meals McDougal

prepared for her made her severely ill.                 Following several bouts

of    ensuing    illness,   Franchina,       who   never     had    a   history   of

gastrointestinal problems, decided to swap her meal with that of

a different rescue tech.          After that tech ate Franchina's meal,

he, too, became ill and had to go home sick.6

            Starting in 2006, members of the North Main Street

station also began to refer to Franchina using gendered epithets.

For    example,    she    was   referred     to    openly      as   "Frangina,"   a

combination of her last name and the word "vagina," which (as

Franchina       testified   she    had     seen    on    the    popular    website

UrbanDictionary.com) is also a slang term used to describe an

unshaved        vagina.           See      Frangina,        Urban       Dictionary,

https://www.urbandictionary.com/define.php?term=Frangina                     (last

visited Jan. 25, 2017).           Additionally, Franchina explained she

heard male firefighters in the station refer to her as a "bitch"

with great regularity.          "Who does that fucking bitch think she

is?"; "I'm not going to help that fucking bitch"; "That bitch can


       6
      The record does not tell us how this meal preparation debacle
was ever resolved.


                                        - 10 -
carry her own stretcher" were common derogatory remarks hurled at

Franchina.

             The men of the North Main Street station did not limit

their harassment of Franchina to verbal attacks.           Rather, at one

point they began utilizing a group white board in one of the common

areas to further taunt her.     Twenty-one total insults were written

on the board including: "Be careful how you talk to her, she'll

bark at you," "You get what you get, bitch," and "Frangina leads

Team Lesbo to victory."      Franchina testified that she personally

heard   Captain   Peter   Spedutti,    a   thirty-year    veteran    of   the

Department, point at the white board and say, "I'll show her."

She also later witnessed him boisterously brag to a younger

firefighter about what was written on the white board.              The list

remained up for over fourteen hours. Although Franchina complained

to Chief Michael Crawford, a superior officer in the Department,

about   what   was   being   written   about   her   on   the   board,    the

perpetrators were not reprimanded.

             Based on trial testimony, Franchina also suggested that

the actions of the North Main Street station put the lives of the

people of Providence at risk, including, in one instance, that of

an unborn child and the child's mother.         About a month prior to

Franchina leaving the North Main Street station in 2007, Franchina

was dispatched to a pre-natal facility in response to a pregnant

mother experiencing fetal distress.          In order to get oxygen to


                                 - 11 -
both the mother and baby, a device known as a non-rebreather was

needed     because   the   fetal     heartrate   was   severely   elevated.

Firefighter McDougal, who had already been avoiding eye contact

with Franchina and who did not want to work with her (or, remember,

cook for her), was also on the scene.            Though Franchina tasked

McDougal with securing the re-breather around the patient’s nose

and mouth, he continued to let the device slip off, thus preventing

oxygen from properly being transported to the patient.            Franchina

had to order him to get away from the patient so she could properly

secure the device herself.         Such instances of insubordination with

McDougal, Franchina recalled, were common and intentional.

            Franchina was eventually transferred in 2007 from the

North Main Street station to the Branch Avenue station and,

initially, her experiences at Branch Avenue were good.              Things,

however, went south and her colleagues at that station began to

display similar behaviors to those at the North Main Street

station.    Franchina testified that the beginning of the bad times

seemed to coincide with call-back shifts in which McDougal was

assigned to work in the Branch Avenue station.7           During one call-

back, McDougal walked into the kitchen where members of the Branch

Avenue station were convening (including Franchina) and exclaimed



     7  Call-back shifts are additional overtime shifts that
firefighters in the Department may pick up for additional
compensation.


                                     - 12 -
loudly, "affirmative action's killing this fucking job."                       An

officer who was present did not reprimand him for this outburst.

On another occasion, during a shift change, he purposely pushed

Franchina       into    a   wall   when    nobody    was   looking.     Franchina

complained about the incident to Chief Al Horton8 but nothing was

done.

               Franchina explained at trial that following McDougal's

call-backs at the Branch Avenue station, she regularly began to be

called "bitch," "cunt," and "Frangina."                She also testified that

a subordinate flicked her Lieutenant's insignia on her collar and

whispered, "I will never take a fucking order from you."

               Franchina also testified to the inappropriate behavior

that Branch Avenue station firefighters would exhibit on emergency

runs to spite her. In one instance, a firefighter purposely failed

to put a wheelchair on one of Franchina's rescue vehicles when she

was responding to a patient with cerebral palsy who was wheel-

chair       dependent    for   transportation.         Franchina    reported   the

incident to Chief Horton but the firefighter was not reprimanded.

In   another      run,      Franchina     and    a   number   of   Branch   Avenue

firefighters responded to a car accident involving two individuals

who were severely injured.          One of them had been decapped (meaning

a portion of his scalp had been severed).                  Franchina was able to


        8
       While we referred to Horton as Captain Horton previously,
by this point he had been promoted to Chief.


                                        - 13 -
get this victim onto a stretcher and then into a rescue vehicle

but,   while     treating   the    victim,       realized     that   none    of    the

firefighters at the scene were behind the driver’s wheel to

transport the victim to the hospital.                After requesting a driver

numerous times from the firefighters on scene, Franchina was

addressed by Lieutenant Anthony Lancellotti who, in a sour tone,

barked "You'll get a driver when you get your driver."                      The car

crash victim later died.

           During another run, Franchina and several Branch Avenue

firefighters--including           Lieutenant        Robert      Jackson,        Rescue

Technician Paul Tang, and Firefighter Sean McGarty--responded to

a   suicide-attempt    victim      who    had     shot     himself   in   the   head.

Franchina was the officer in charge at the scene.                          Franchina

ordered Jackson to assist in putting the body of the victim onto

a stair chair so that he could be carried downstairs to the rescue

vehicle.    Jackson, however, refused to comply, folded his arms,

and    stated,    "That's   a     lot    of      blood."       McGarty    was     also

insubordinate, and refused to comply with Franchina's directive to

move the victim to the chair.             McGarty quipped, "if he wanted to

kill himself, maybe we should just let him."                    Franchina ordered

the men at least four times to move the victim onto the chair.

None would comply.      Tang, in fact, took the chair and slammed it

open, but would not help put the victim in it.                            Eventually




                                        - 14 -
Franchina had to find a police officer to assist her since her own

men remained insubordinate.

            Once    the    suicide-attempt         victim   was      in   the   rescue

vehicle, Tang performed CPR on the victim.                  The gloves Tang wore

became severely encrusted with blood and pieces of brain matter.

After    Tang    completed    CPR,    he   sat   upright      with    his    hands   at

Franchina's eye level.          He then removed the gloves, purposely

snapping them off in such a way as to fling the bloody debris onto

Franchina's face, nose, hair, neck, eyes, ears, and mouth.

            Immediately following this incident (and as a result of

it), Franchina went out on disability leave for six months' time.

She also confidentially reported the incident to Chief Crawford,

and     though   Crawford     contacted      the     City's     Equal       Employment

Opportunity ("EEO") Officer, the complaint form he completed noted

that he believed Franchina was "blowing [the incident] out of

proportion."         The     City's    EEO   officer,         however,       concluded

differently:

        there appears to be AMPLE merit to [Franchina's] claim
        of MULTIPLE & REPEATED violations of [Providence Fire
        Department] RULES AND REGULATIONS.

        Even seems plausible that the pervasiveness of this
        behavior creates a HOSTILE WORK ENVIRONMENT for her.
        Also seems clear that [the Department] has FAILED to
        STOP the behavior.




                                      - 15 -
Amended Joint App'x at 1046 (emphasis in original).                     The EEO

officer testified at trial that she was unaware if anyone was ever

ultimately disciplined for their actions toward Franchina.

             Following her return to the Department after the six-

month leave, the abuse from her colleagues continued.                     At a

December 2009 Christmas party in the Firefighter's Union Hall,

Franchina was berated by McGarty (we will call this event the

"Union Hall Incident").        He screamed obscenities at her, spit as

he yelled at her, and, at a whopping 6'6", attempted to use his

body to block her from leaving the hall so he could continue his

bellowing.    He called her a "fucking doughnut," a "fucking zero,"

and a "fucking loser."          Two senior officers, Lieutenant Elliot

Murphy and Lieutenant Robert Jackson were both about fifteen to

twenty feet away from where this harassment was occurring, yet

said nothing.    In fact, when Franchina, seeking assistance, called

out to Lieutenant Jackson--McGarty's direct supervisor--Jackson

responded,     "I'm   not    your   fucking    baby-sitter"       and   allowed

McGarty's tormenting to continue.

             In response to this incident, Franchina sought first a

temporary restraining order ("TRO") against McGarty, which a Rhode

Island   state-court        judge   granted,    and   then    a    preliminary

injunction, which was also granted.            The injunction specifically

restrained McGarty from "interfering with, molesting, harassing,

annoying or contacting [Franchina] in any manner, directly or


                                    - 16 -
indirectly."      The only exception to this injunctive relief was a

carve-out allowing the two to interact with one another "on an

emergency call, that is, specifically when [McGarty] is doing a

call on behalf of the fire department and he is on the scene."

Apart from that narrow exception, the superior court left it up to

the Department to prevent Franchina and McGarty from encountering

one another.   Chief Michael Dillon, Assistant Chief of Operations,

subsequently issued an order barring McGarty from working any call-

backs in stations that had a rescue unit, thus ensuring that

Franchina   (as    a   rescue   lieutenant)      and   McGarty   would   never

interact.    Nonetheless, Chief Scott Mello, who was in charge of

scheduling, testified that he believed such an order was impossible

to enforce and, moreover, that he viewed the order as "more of a

suggestion."      No surprise, then, that the order was not actually

followed and McGarty violated it at least four separate times.

            Franchina's    final    day     as    an    active-duty      rescue

lieutenant was October 28, 2010.            That day, she arrived at the

Branch Avenue Station only to discover that McGarty was on duty

working there.     McGarty and various other firefighters, including

Chief Mello (the scheduler discussed above), were on the second-

floor landing of the station, talking negatively about Franchina

in a raucous manner.      Franchina heard them making fun of her and

loudly exclaiming, "Do you know who was in the fucking station

today?   That bitch was in the station."          Franchina confronted the


                                   - 17 -
group and then reported the incident to Chief Horton.                   Again, no

disciplinary action was ever taken against anyone as a result of

this incident.

             The    constant      ridicule        and   harassment      Franchina

experienced caused her to be placed on injured-on-duty ("IOD")

status.      Still, in order to remain an active member of the

Department,        Franchina     was     required       to    perform     various

administrative tasks at the Branch Avenue Station.               She testified

that she performed these tasks "weekly" for a "good portion" of

2011.     The abuse, however, did not stop even when Franchina was

classified    as    IOD.       While   at   the    station,    she   would   hear

firefighters make disparaging comments about her such as "[t]he

bitch is in the house," and "F that bitch . . . thank God she's

not here anymore."

             One of the Department chiefs eventually requested that

Franchina no longer come into the station.              Thereafter, Franchina

remained employed with IOD status (for a total of three more

years), but she no longer physically reported in.               On November 30,

2011, Franchina filed a Charge of Discrimination with the Rhode

Island Commission for Human Rights ("RICHR") and with the Equal

Employment    Opportunity       Commission      ("EEOC").      She   officially

retired on disability on December 19, 2013, after being diagnosed

with severe post-traumatic stress resulting from the numerous

work-related incidents that occurred.              She testified that she can


                                       - 18 -
never again work as a rescue lieutenant as a result of her

permanent disability, which the City does not contest.                      By the

time Franchina officially retired, she had submitted approximately

forty different written statements complaining of harassment,

discrimination, and retaliation to higher-ups in the Department.

            At      trial,    numerous    individuals     besides       Franchina

testified    to     the   disparities    and   harassment      faced   by    female

employees of the Department.        Lieutenant Danielle Masse testified,

for example, that women were treated as "less competent" than men

and were "spoken to as if they have no authority."                      She also

testified that when women brought issues to the Department's chain

of   command,     leadership    generally      didn't   take    the    complaints

seriously or deal with them in an appropriate way.                 In fact, she

stated that when a woman would voice a grievance, Department

leadership often turned the problem around and blamed the female

firefighter doing the complaining.

            There was also testimony that female employees who dated

male firefighters were generally treated better than those who

were not intimately involved with their male colleagues. And Chief

Varone testified that there were men in the Department who openly

treated     their    female    counterparts      with   contempt.           Another

firefighter, Lieutenant Andrea Stuckus, explained at trial that

she herself was followed into the women's restroom by a drunk male




                                    - 19 -
firefighter who had to be physically removed by other male members

of the Department.

            At the end of the trial the jury found in favor of

Franchina   on   both       her   gender-based   hostile     work    environment

discrimination claim, as well as her retaliation claim.                 It also

awarded her punitive, emotional, and front pay damages.                    After

judgment was entered for Franchina, the City filed a motion for

judgment as a matter of law, a motion for a new trial, and, in the

alternative, a motion to amend the judgment (by striking the

punitive damages and front pay awards).               After a hearing, the

district court denied the City's motion for judgment as a matter

of law and motion for a new trial.              It did, however, strike the

punitive damages award after reasoning that 42 U.S.C. § 1981a(b)(1)

legally   precluded     a    plaintiff   like    Franchina    from    recovering

punitive damages from a municipality like the City.                  Lastly, the

district judge denied the City's motion to amend the judgment by

striking the jury's front pay award. In doing so, the court stated

that it had independently determined, in its equitable discretion,

that front pay was an appropriate remedy and thus awarded the same

amount that the jury had previously determined was fair.                      An

amended judgment was then entered.

            With this background in place, we now turn to the issues

presented on appeal, highlighting additional facts when needed to

put the claims into proper perspective.


                                      - 20 -
                                 Analysis

           The City appeals from the denial of its motion for

judgment as a matter of law, making numerous arguments as to why

the decision in this case should not stand.          While the core issue

on appeal involves the merits of Franchina's sex-discrimination

claim, the City complains of other supposed reversible errors--

such as timeliness concerns and evidentiary issues--that we will

also address.   We review the district court's denial of the motion

for judgment as a matter of law de novo.        Parker v. Gerrish, 547
F.3d 1, 8 (1st Cir. 2008).         In doing so, however, we do not

"evaluate the credibility of the witnesses or weigh the evidence."

Rodríguez-Marín v. Rivera-González, 438 F.3d 72, 75 (1st Cir.

2006).   We will reverse "only if reasonable persons could not have

reached the conclusion that the jury embraced."         Negron-Rivera v.

Rivera-Claudio, 204 F.3d 287, 290 (1st Cir. 2000).

                          A. Title VII: A Primer

           We begin with a brief introduction to Title VII of the

Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e, et seq.,

the anti-discrimination statute upon which Franchina's claims are

based.   Under that statute, it is unlawful for an employer "to

discriminate    against    any   individual   with    respect   to   [her]

compensation, terms, conditions, or privileges of employment," 42

U.S.C. § 2000e–2(a)(1), or "to limit, segregate, or classify [her]

employees . . . in any way which would deprive or tend to deprive


                                  - 21 -
any individual of employment opportunities or otherwise adversely

affect [her] status as an employee," 42 U.S.C. § 2000e–2(a)(2),

based on a protected characteristic such as sex. The Supreme Court

has articulated that, pursuant to that language, plaintiffs may

establish a violation of Title VII by demonstrating that an

employer required them to work in a hostile or abusive environment.

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (explaining

that   "[t]he       phrase    'terms,     conditions,   or    privileges     of

employment' evinces a congressional intent to strike at the entire

spectrum of disparate treatment of men and women in employment,

which includes requiring people to work in a discriminatorily

hostile     or   abusive      environment")    (internal     quotation   marks

omitted).

            Title VII's anti-retaliation provision separately tells

us that it is unlawful "for an employer to discriminate against

any of his employees . . . because [the employee] has opposed any

practice     made     an     unlawful     employment    practice    by     this

subchapter[.]"        42     U.S.C.   §   2000e-3(a).   Because,    as   we've

explained, the term "'oppose' . . . carries its ordinary meaning:

to resist or antagonize . . .; to contend against; to confront;

resist; withstand,"        Rodríguez-Vives v. P.R. Firefighters Corps of

P.R., 743 F.3d 278, 284 (1st Cir. 2014) (quoting Crawford v. Metro.

Gov't of Nashville & Davidson Cnty., 555 U.S. 271, 276 (2009)), we

have interpreted the provision as casting a very broad "protective


                                      - 22 -
cloak." See id. at 283-84. That is to say, not only is it unlawful

to retaliate against an employee for initiating formal legal

actions pursuant to Title VII, see, e.g., Mariani–Colón v. Dep't

of Homeland Sec. ex rel. Chertoff, 511 F.3d 216, 223 (1st Cir.

2007) (complaining to human resource department and EEOC), but it

is also unlawful for an employer to retaliate because an employee

merely complains to a supervisor about conduct constituting sex

discrimination.          See, e.g., Tuli v. Brigham & Women's Hosp., 656
F.3d 33,   41–43   (1st   Cir.   2011).9      Retaliation   to   informal

opposition of a discriminatory employment activity is, in sum,

sufficient to violate Title VII.

                 Franchina brought two claims under Title VII, asserting

(1) that she was subjected to a hostile work environment, and (2)

that she suffered retaliatory action for having reported sex-based

discrimination to her superiors.                As we noted, she received a

favorable jury verdict on each of her claims in the district court.

On appeal, the City shines its spotlight solely on the hostile

work environment cause of action.               In light of the City's focus,




       9
       Other examples of unlawful retaliation courts have found
under Title VII include retaliation against an employee who
involuntarily testified as a witness in a proceeding, see, e.g.,
Deravin v. Kerik, 335 F.3d 195, 204 (2d Cir. 2003), as well as
retaliation in response to an employee who aided a co-worker in
asserting her rights. See e.g., Eichman v. Ind. State Univ. Bd.
of Trs., 597 F.2d 1104, 1107 (7th Cir. 1979).


                                       - 23 -
we linger not on the retaliation claim, giving our undivided

attention instead to the issue with which the City takes umbrage.

           To succeed on a hostile work environment claim, six

elements must generally be established:

     (1) that [the plaintiff] is a member of a protected
     class; (2) that [she] was subjected to unwelcome sexual
     harassment; (3) that the harassment was based upon sex;
     (4) that the harassment was sufficiently severe or
     pervasive so as to alter the conditions of [her]
     employment and create an abusive work environment; (5)
     that sexually objectionable conduct was both objectively
     and subjectively offensive, such that a reasonable
     person would find it hostile or abusive and that [s]he
     in fact did perceive it to be so; and (6) that some basis
     for employer liability has been demonstrated.

Pérez-Cordero v. Wal-Mart P.R., Inc., 656 F.3d 19, 27 (1st Cir.

2011).10   This standard, which "takes a middle path between making

actionable any conduct that is merely offensive and requiring the

conduct to cause a tangible psychological injury," Aponte-Rivera

v. DHL Sols. (USA), Inc., 650 F.3d 803, 808 (1st Cir. 2011)

(quoting   Harris, 510 U.S.   at   21   (1993)),   demands   that   we

"distinguish between the ordinary, if occasionally unpleasant,

vicissitudes of the workplace and actual harassment."        Noviello v.

City of Boston, 398 F.3d 76, 92 (1st Cir. 2005).

           And determining whether alleged instances of offensive

conduct reach the requisite level of pervasiveness and/or severity

to constitute actual harassment is by no means a black-and-white


     10It is the third element in this standard that is the primary
target of the City's appeal, which we will get into momentarily.


                                  - 24 -
determination.      Indeed, we have explained time and again that

"[t]here is no mathematically precise test that we employ to answer

this question."     Gerald v. Univ. of P.R., 707 F.3d 7, 18 (1st Cir.

2013).    We look, instead, to numerous factors (to which we assign

no particular determinative weight) in order to guide us in our

resolution    of    these   difficult   situations:   severity   of     the

discriminatory conduct, its frequency, the extent to which the

behavior is physically threatening or humiliating as opposed to a

mere offensive utterance, and the extent to which it unreasonably

interferes with an employee's work performance.       Id.   Each hostile

work environment claim, then, is necessarily evaluated on a case-

by-case basis.

            Title VII also requires that the plaintiff file charges

of discrimination within 180 days of the alleged act. 42 U.S.C.

§ 2000e-5(e)(1).      However, this period extends to 300 days where

the plaintiff has "instituted proceedings with a State or local

agency with authority to grant or seek relief from such practice."

Id.; see also Velázquez-Pérez v. Developers Diversified Realty

Corp., 753 F.3d 265, 276 (1st Cir. 2014).

            In fixing the applicable tolling time, we must keep in

mind a key distinction the Supreme Court has articulated between

the tolling of (1) discrete incidents of discrimination and (2)

hostile    work    environment   claims.     "Discrete   acts    such    as

termination, failure to promote, denial of transfer, or refusal to


                                  - 25 -
hire are easy to identify,"       Nat'l R.R. Passenger Grp. v. Morgan,

536 U.S. 101, 114 (2002), and, consequently, those "acts are not

actionable if time barred, even when they are related to acts

alleged in timely filed charges."           Campbell v. BankBoston, N.A.,

327 F.3d 1, 11 (1st Cir. 2003) (citation omitted).               Hostile work

environment claims, on the other hand, generally "do not 'turn on

single acts but on an aggregation of hostile acts extending over

a period of time.'"       Marrero v. Goya of P.R., Inc., 304 F.3d 7, 18

(1st Cir. 2002) (quoting Havercombe v. Dep't of Educ., 250 F.3d 1,

6 (1st Cir. 2001)).11       For this reason, an equitable exception to

the 300-day filing period is recognized under Title VII for the

"ongoing pattern[s] of discrimination," that are part and parcel

with    hostile   work    environment    claims.      O'Rourke    v.   City    of

Providence, 235 F.3d 713, 726 (1st Cir. 2001) (citations omitted);

see also Nat'l R.R. Passenger Corp., 536 U.S. at 122.                         The

continuing violation doctrine, in other words, allows plaintiffs

to proceed on a hostile work environment claim "so long as all

acts which constitute the claim are part of the same unlawful

employment practice and at least one act falls within the time

period."    Nat'l R.R. Passenger Corp., 536 U.S. at 122 (emphasis

added).     Thus,    in    determining    liability    in   a    hostile   work


       11
       Of course, there are instances where a single incident can
be so severe that it alone satisfies the "severe or pervasive"
prong of a hostile work environment claim. See Gerald, 707 F.3d
at 18 (1st Cir. 2013).


                                   - 26 -
environment claim, all "component acts" of the claim that occurred

outside of the limitations period may be considered.                   Tobin v.

Liberty Mut. Ins. Co., 553 F.3d 121, 130 (1st Cir. 2009).

             With that legal landscape in mind, we address the City's

various arguments, rejecting each one as we go along.

                              B. Timeliness

             The City's first arrow in its effort to lampoon the

district court proceedings is its claim that Franchina failed to

present evidence establishing an instance of harassment falling

within the applicable statute of limitations under Title VII.                The

City contends that it was entitled to judgment as a matter of law

on that issue and that the lower court erred in denying its motion.

Having reviewed the issue de novo, see Cigna Ins. Co. v. Oy

Saunatec,    Ltd.,   241 F.3d 1,   8   (1st   Cir.   2001),   we   are   not

persuaded.

             Both parties agree that Franchina filed her charge of

discrimination with the RICHR on November 30, 2011.                    As such,

Franchina extended her statute of limitations beyond the typical

180-day limit and we therefore look to whether Franchina filed

charges within 300 days of the alleged discrimination (i.e., on or

after February 3, 2011).      See Velázquez-Pérez, 753 F.3d at 276.

             The relevant inquiry here is whether Franchina anchored

her hostile work environment claim by proving that some instance

of harassment happened on or after February 3, 2011.              See Nat'l R.


                                   - 27 -
R. Passenger Corp., 536 U.S. at 117 (where a plaintiff proves "that

an act contributing to the claim occurs within the filing period,

the entire time period of the hostile environment may be considered

for the purposes of determining liability").         Here, Franchina

testified that she was subject to vulgar obscenities and harassment

on her weekly visits to the firehouse while she was out on

disability.    She explicitly testified that these visits continued

for a "good portion" of 2011.

          The City argues that because Franchina did not testify

when specifically in 2011 the harassment occurred, she did not

meet her burden of proving that some actionable conduct happened

on or after February 3, 2011. Franchina counters that a jury could

reasonably infer that a "good portion" of 2011 meant that Franchina

returned for more than the first month of 2011 and therefore on or

after February 3, 2011.   We agree with Franchina.

          We will reverse on appeal only if our review of the

record reveals that the evidence required "one conclusion, namely,

that the moving party was entitled to judgment." Travers v. Flight

Servs. & Sys., Inc., 808 F.3d 525, 531 (1st Cir. 2015) (quoting

Astro-Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 13 (1st

Cir. 1999)).   Here, in order for the City to prevail, it must prove

that the only reasonable conclusion one could draw from the

evidence is that Franchina stopped returning to the firehouse (and

therefore stopped experiencing harassment) before February 3,


                                - 28 -
2011.        We do not see the evidence in such stark a light.          Indeed,

Franchina's testimony that she returned to the firehouse for a

"good portion" of 2011 could certainly be understood to mean that

she returned past February 3, 2011 (and logic reasonably suggests

that the words "good portion" encompassed not merely the first

thirty-three days of the year).                   Although we agree with the

district court judge that more would have been better, we find the

testimony presented to be at least minimally sufficient.                Viewing

the "cold pages of the record" leaves little room for second

guessing the district court's finding, Rodríquez v. Municipality

of San Juan, 659 F.3d 168, 175 (1st Cir. 2011), and the City fails

to provide us with a compelling reason to do so.

                             C. Evidentiary Disputes

                Moving on, the City contends here as it did below that

the district court erred in its admission of certain evidence,

namely the allowance of testimony pertaining to the Union Hall

Incident        and   the   admission    of   a    transcript   from   McGarty's

preliminary injunction hearing that resulted from that incident.12

In particular, the City argues first that all evidence of the Union

Hall Incident was admitted in error because it is irrelevant to



        12
        The briefs refer to the hearing as a "TRO hearing," and
call the relevant transcript a "TRO transcript," but that is
incorrect. We take judicial notice that the hearing transcript in
the record is from the preliminary injunction proceeding.     See
United States v. Bello, 194 F.3d 18, 22-24 (1st Cir. 1999).


                                        - 29 -
workplace harassment.       Second, it asserts that even if evidence of

the Union Hall Incident were relevant, the transcript of the

restraining order hearing was surely inadmissible hearsay. The

admission of both, the City continues, so tainted the fairness of

the trial by "engender[ing] a verdict based on sympathy, passion,

and emotion."   These arguments do not hit the mark.

            We review a district court's admission of evidence for

abuse of discretion,    Baker v. Goldman, Sachs & Co., 771 F.3d 37,

57 (1st Cir. 2014), a standard which is necessarily deferential.

Shervin v. Partners Healthcare Sys. Inc., 804 F.3d 23, 44 (1st

Cir. 2015) ("[O]nly rarely--and in extraordinarily compelling

circumstances--will we, from the vista of a cold appellate record,

reverse a district court's" evidentiary ruling.).              Even if a

challenger passes this high hurdle, we will not reverse so long as

"it is highly probable that the error did not affect the outcome

of the case."   McDonough v. City of Quincy, 452 F.3d 8, 19-20 (1st

Cir. 2006).

                      1. The Incident as a Whole

            The City's first objection is to the admission of the

evidence of the Union Hall Incident generally, which it lodges on

relevancy grounds.     Specifically, it contends that the incident

occurred outside the workplace and is therefore irrelevant to

Franchina's workplace harassment claim.        Franchina counters that

incidents   outside   the    workplace   involving   her   colleagues   and


                                  - 30 -
supervisors     are    relevant    to   establish      the   severity     and/or

pervasiveness of her hostile work environment claim.

          Making a relevancy-based argument, as the City does, is

a rather tough sell.       For evidence to be relevant it "need only

move the inquiry forward to some degree" on a fact of consequence.

Bielunas v. F/V Misty Dawn, Inc., 621 F.3d 72, 76 (1st Cir. 2010)

(citation omitted); see also Fed. R. Evid. 401 (relevant evidence

has "any tendency to make a fact [that is of consequence] more or

less probable").       And relevancy is determined "in light of the

underlying substantive law."        Bielunas, 621 F.3d at 76.           In cases

dealing with Title VII, we have previously held that evidence of

non-workplace    conduct    is     admissible    "to    help   determine     the

severity and pervasiveness of the hostility in the workplace."

Crowley v. L.L. Bean, Inc., 303 F.3d 387, 409 (1st Cir. 2002).

          The City nonetheless seems to argue, without citation,

that non-workplace conduct cannot be admitted as relevant unless

the incident is directly tied to consequences suffered by the

complainant in the workplace.           It maintains that as a result of

the   Union     Hall    Incident     Franchina      suffered    no      material

consequences (i.e. reduction of pay, change in work schedule,

station relocation, or similar negative actions) at work and that,

to the contrary, it was McGarty who was subject to work-based

consequences given that his assignments had to be drastically

restricted after the injunction issued.                We disagree with the


                                    - 31 -
City's admissibility argument.         First, we have never mandated that

evidence of non-workplace harassment have direct, formal workplace

consequences (such as those listed above) for it to be relevant.

And even if such an explicit connection were required, which it is

not,    Franchina        testified    she     did     experience      workplace

consequences, in the form of removal from the firehouse, following

the Union Hall Incident.

             Second--and not to belabor the point--we have explained

that non-workplace incidences are admissible if they cast light on

the motivations, pervasiveness, and/or severity of the harassment.

See Crowley, 303 F.3d at 409; see also O'Rourke, 235 F.3d at 724,

727 (affirming a verdict in favor of a sexual harassment victim

who offered evidence of prank phone calls taking place outside the

workplace).    Both McCarty, the alleged harasser in the Union Hall

Incident, and Lieutenant Jackson, one of the supervisors who failed

to intervene, were players in Franchina’s workplace harassment

claim as each had been insubordinate in a previous rescue attempt

episode.     Just as testimony that a firefighter on duty refused to

cook   for   her   or    made   Franchina   sick    helps   to   establish   the

pervasiveness      and    severity    of    the     hostility    in   her    work

environment, so too does off-duty evidence demonstrating Franchina

was berated, spit at, and otherwise assaulted by a co-worker while

a supervising officer stood by. Therefore, the Union Hall Incident

was not isolated, non-work related conduct, but rather evidence


                                     - 32 -
supporting the magnitude of the workplace harassment Franchina

endured; a permissible means.            See Crowley, 303 F.3d at 409.

              Because the City's relevancy argument cannot withstand

our   scrutiny    we     turn    next    to   the    City's       challenge    to     the

transcript's admissibility specifically.

         2. The Preliminary Injunction Hearing Transcript

              As noted above, after the Union Hall Incident Franchina

sought   and     then    received       injunctive      relief      against    McGarty

following a multi-witness hearing before the Rhode Island Superior

Court.   At Franchina's Title VII trial, the district court, over

the   City's     objection,        admitted      into    evidence      the     hearing

transcript from the superior court proceeding.                    The City contends

the   admission         was     erroneous     because       the     transcript        was

inadmissible      hearsay.       Franchina    disagrees,          arguing    that    the

transcript was not admitted to prove what happened at the Union

Hall, but rather for the non-hearsay purpose of demonstrating (as

the   trial     court    explained      in    its    jury    instructions)          "that

management-level employees of the City [ ] knew or should have

known of the harassment, and that those management-level employees

failed to implement prompt and appropriate remedial actions that

[we]re reasonably calculated to stop the harassment and remedy the

situation."      We agree with Franchina.

              Out-of-court statements are considered "nonhearsay" when

they are offered not for the truth of the matter but for some other


                                        - 33 -
purpose.      United States v. Murphy, 193 F.3d 1, 5 (1st Cir. 1999)

("So long as out-of-court statements are not offered for their

truth,      they    are      not   hearsay.").         The    transcript,        then,    was

admissible as non-hearsay if, as Franchina argues, it was offered

for the purpose of establishing that the City was, or should have

been, on notice of Franchina’s alleged workplace harassment.                             See

Kelley v. Airborne Freight Corp., 140 F.3d 335, 346 (1st Cir. 1998)

(hearsay rule does not bar out-of-court statement offered to prove

notice);     Tuli, 656 F.3d     at    41    (out-of-court       statements       were

permissibly        introduced      as    non-hearsay          because    they     "remained

relevant for purposes of showing notice to the [employer] and

toleration         of   a     general    climate       of     offensive        remarks    and

displays").        And the transcript did just that.

              Here,         multiple    employees        of     the     Fire     Department

testified at the superior court hearing about the altercation

between McGarty and Franchina.13                   Those who testified included not

just    Franchina       and    McGarty,       but     also    two     higher-ups    in   the


       13Lieutenant Murphy (who was testifying in support of
McGarty) noted on the record his awareness that during the Union
Hall Incident "an argument ensued, a heated discussion amongst
[Franchina and McGarty]."        He also explained that while
firefighters generally "settle[d] their differences" in the Union
Hall (that is, they didn't bring their work problems home with
them and dealt with them amongst themselves), this incident was
the first time in his twenty-two years on the job that he could
remember "anything leaving the union hall." Lieutenant Jackson
(who was also testifying in support of McGarty) similarly explained
that an argument between Franchina and McGarty had occurred, though
he was unable to hear what it was about.


                                             - 34 -
Department's leadership, Lieutenant Robert Jackson and Lieutenant

Elliot Murphy.14   Testimony from senior officers (i.e. those in

positions of power) concerning what happened at the union hall,

regardless of its truth, could be understood as lending credence

to the inference that the Department should have been on notice of

the hostile work environment with which Franchina contended.   See

Forrest v. Brinker Int'l Payroll Co., LP, 511 F.3d 225, 231 (1st

Cir. 2007) (harassment open and known by management level employees

evidenced that the employer knew of the harassment).     Moreover,

the transcript evidences a larger knowledge about the alleged

harassment among the employees of the Department.     For example,

Lieutenant Murphy testified that he filed a report with the

Department about the Union Hall Incident and that he knew of the

previous alleged incident of insubordination between Franchina,

McGarty, and Lieutenant Jackson.   And Lieutenant Jackson testified

that he had heard rumors that Franchina was filing a lawsuit

against the Department related to his alleged insubordination

during a rescue. Such evidence of widespread knowledge among

employees can be probative of an employer's notice and, therefore,



     14 Firefighter Michael Evora also testified about the fact
that he witnessed the argument, but was unable to determine what
had caused it and did not hear what they were arguing over. He
did note, however, that he noticed Franchina trying to ask for
help from a senior officer during the incident.




                              - 35 -
was properly admitted for this purpose.      Crowley, 303 F.3d at 402-

03 (evidence that managers, team leaders, and superiors were aware

of harassment evidenced that the employer knew or should have

known); White v. N.H. Dept. of Corr., 221 F.3d 254, 261 (1st Cir.

2000) (Title VII requires proving that the supervisors "knew or

should have known" of the workplace harassment but "failed to

implement prompt and appropriate corrective action").15

             The events following the preliminary injunction hearing

further support the fact that leadership was on notice that the

hearing occurred and about what had transpired at the hearing.

Indeed, immediately following the superior court's grant of the

injunctive    relief,   Chief   Michael   Dillon,   Assistant   Chief   of

Operations, issued an order barring McGarty from working any call-


     15 In what appears to be part of its broader admissibility
argument, the City seems to tell us that admission of the
transcript was unduly prejudicial and should have been excluded.
We've held that when statements "potentially qualif[y] as both
hearsay and nonhearsay, the district court may admit it if it is
relevant, and if the probative value of its intended nonhearsay
use is not substantially outweighed by the risk of the jury
considering it for the truth of the matter asserted."        United
States v. Colón-Díaz, 521 F.3d 29, 33 (1st Cir. 2008); see also
Fed. R. Evid. 403.       Here, the City's contention that the
transcript's probative value is substantially outweighed by the
prejudicial effect is made in conclusory terms and without citation
or persuasive reasoning.    We see no reason to make the City's
argument for it, and consider it waived. United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990) ("It is not enough merely to mention
a possible argument in the most skeletal way, leaving the court to
do counsel's work, create the ossature for the argument, and put
flesh on its bones."). Additionally, we note that the City never
asked the court to issue a limiting instruction to the jury
regarding the extent to which the transcript could be considered.


                                 - 36 -
backs with Franchina and Chief Scott Mello, a scheduler in the

Department, testified about receiving and attempting to implement

Mello's order.              In light of all of this, we espy no abuse of

discretion on the part of the district court.

                 But, even if the district court erred by admitting

evidence of either the Union Hall Incident or the preliminary

injunction hearing transcript or both (and by no means do we

suggest it did), any such error would necessarily be harmless.

There was a plethora of other, independent evidence introduced at

trial that more than supports the verdict that Franchina was

discriminated against on the basis of her gender.                Indeed, in our

next section below we outline that evidence in further detail.

                   D. Sufficiency of the Evidence: Title VII

                 The City next maintains that it was entitled to judgment

as   a        matter   of   law   on   Franchina's   hostile   work   environment

discrimination claim because she failed, in its opinion, to present

sufficient evidence under a sex-plus theory of discrimination as

required by our Title VII jurisprudence.16              Our de novo review "is




         16
        We note here that Franchina argues that the City lacks
standing to appeal the hostile work environment discrimination
claim. Specifically, she points out that the jury awarded lump
sum damages on both her hostile work environment and retaliation
claims, but the City did not appeal the retaliation claim. So the
argument goes, the City never objected to damages being awarded in
a lump sum and so even if they prevail on their appeal with respect
to the discrimination claim, lump sum damages are joint and several
and therefore fully attributable to the retaliation claim which is


                                         - 37 -
weighted toward preservation of the jury verdict; 'we must affirm

unless   the   evidence   was   so     strongly   and   overwhelmingly

inconsistent with the verdict[] that no reasonable jury could have

returned [it].'"   Rodowicz v. Mass. Mut. Life Ins. Co., 279 F.3d
36, 41-42 (1st Cir. 2002) (quoting Walton v. Nalco Chem. Co., 272
F.3d 13, 23 (1st Cir. 2001)).        For the reasons that follow, we

conclude the City's charge overshoots its target.

 1.   What's Required to Prove a Sex-Plus Claim under Title VII?

          Before delving into the heart of the City's argument, we

briefly pause to shed some light on what we perceive to be a

misapprehension by the City over what is required to prove a

hostile work environment claim when a plaintiff (like Franchina)

premises her claim on a "sex-plus theory."        In short, "sex-plus

claims" are a flavor of gender discrimination claims where "an

employer classifies employees on the basis of sex plus another




not up for appeal. Franchina thus maintains that there is no live
case and controversy and the discrimination claim is moot.
     But the City's notice of appeal was all encompassing.      It
specifically stated that it was appealing "all adverse orders and
rulings made by the District Court in this action," including "all
judgments and amended judgments."    Thus, at the very least, it
certainly had standing to challenge the retaliation claim. While
it is true that the City provided no argumentation on the merits
of the retaliation claim, we will assume (favorably to the City)
that the argument was not waived. See De Jesús v. LTT Card Servs.,
Inc., 474 F.3d 16, 20 n.6 (1st Cir. 2007). That said, we see no
need to delve deep into the retaliation issue. Indeed, much of
the same evidence that supports the discrimination claim alleged
by Franchina similarly supports her retaliation cause of action.


                                - 38 -
characteristic."         Chadwick v. WellPoint, Inc., 561 F.3d 38, 43

(1st Cir. 2009) (quoting 1 Barbara Lindemann & Paul Grossman,

Employment Discrimination Law 456 (3d ed. 1996) (emphasis in

original)).      The City contends, as best we can tell, that for a

plaintiff to be successful under a sex-plus theory, a separate,

more   stringent      evidentiary      standard     exists    than    for    straight

claims of sex discrimination.            The City, it seems, believes that

under a sex-plus theory, plaintiffs are required to identify a

corresponding sub-class of the opposite gender and show that the

corresponding class was not subject to similar harassment or

discrimination.       Thus, for Franchina to succeed, the City tells us

she    is   required     to    have    presented    evidence     at   trial        of   a

comparative      class    of     gay    male     firefighters     who       were    not

discriminated against.          Without such a showing, the City contends,

it would not be possible to prove that any sort of differential

treatment a plaintiff experiences is necessarily predicated on his

or her gender.

              This approach--one that we have never endorsed--has some

rather      obvious   flaws.      Indeed,      at   oral     argument,      the    City

recognized one of them in its concession that such a standard would

permit employers to discriminate free from Title VII recourse so

long as they do not employ any subclass member of the opposite

gender.      But, of course, that cannot be.           Under such an approach,

for example, discrimination against women with children would be


                                        - 39 -
unactionable as long as the employer employed no fathers.              But see

Chadwick, 561 F.3d at 41.17       The result that would follow from the

City's approach would, thus, be inapposite to Title VII's mandate

against sex-based discrimination.

             Indeed,   at   the   advent    of    sex-plus   claims,   courts

recognized that "[t]he effect of [Title VII] is not to be diluted

because discrimination adversely affects only a portion of the

protected class."      Sprogis v. United Air Lines, Inc., 444 F.2d
1194, 1198 (7th Cir. 1971), cert denied, 404 U.S. 991 (1971); see

also Chadwick, 561 F.3d at 42 n.4 (explaining that "discrimination

against      one   employee       cannot     be     remedied    solely     by

nondiscrimination against another employee in that same group").

Similarly, the effect of Title VII is not to be diluted because

discrimination adversely affects a plaintiff who is unlucky enough

to lack a comparator in his or her workplace.

             The City's position conflicts also with Title VII's text

and jurisprudence.     Requiring a plaintiff to point to a comparator

of the opposite gender implies the inquiry is that of "but-for"

causation.    That is to say, the City's approach requires Franchina

to make a showing that, all else being equal (the "plus" factors


     17 Sexual harassment against black women would also be
unactionable as sex discrimination as long as the employer employed
no black men.    But see Jefferies v. Harris Cnty. Cmty. Action
Ass'n, 615 F.2d 1025, 1034 (5th Cir. 1980) ("It is clear from the
foregoing cases that an employer may not single out black women
for discriminatory treatment.").


                                   - 40 -
being the same), the discrimination would not have occurred but

for her gender.        Title VII requires no such proof.              The text bars

discrimination        when   sex    is    "a    motivating   factor,"      not   "the

motivating     factor."       42    U.S.C.      §   2000e-2(m)    ("[A]n   unlawful

employment practice is established when the complaining party

demonstrates that . . . sex . . . was a motivating factor for any

employment practice, even though other factors also motivated the

practice.").       And, moreover, the Supreme Court has explicitly

rejected the "but for" standard.               See Price Waterhouse v. Hopkins,

490 U.S. 228, 240 (1989) ("To construe the words 'because of' as

colloquial      shorthand     for    'but-for       causation'    .    .   .   is   to

misunderstand them.").

              In sum, the City advocates a standard for sex-plus claims

that requires plaintiffs to allege more than what is required for

traditional sex discrimination claims.               But we have held that sex-

plus "does not mean that more than simple sex discrimination must

be alleged."     Chadwick, 561 F.3d at 43.            Chadwick, in other words,

made clear that the sex-plus label is no more than a "heuristic .

. . , a judicial convenience developed in the context of Title VII

to   affirm    that    plaintiffs        can,   under   certain       circumstances,

survive summary judgment [and obtain a favorable verdict at trial]

even when not all members of a disfavored class are discriminated

against."      Back v. Hastings On Hudson Union Free Sch. Dist., 365




                                         - 41 -
F.3d 107, 118 (2d Cir. 2004).               With these principles in mind we

move on to the City's sufficiency of the evidence challenge.

 2.   Was there Sufficient Evidence to Support Franchina's Claim?

              At core, the City believes that Franchina has presented

no    evidence      to     support   her    claim      that   the   harassment        she

experienced was a result, at least in part, of her gender.18

Rather, it contends Franchina inappropriately blurred the line

between sex and sexual orientation discrimination under Title VII.

According      to    the    City,    even   though,     arguendo,    she   may    have

presented evidence demonstrating discrimination as a result of the

latter      (her    sexual    orientation),      she    presented    little      to   no

evidence of the former (her gender).                And such sexual orientation

bigotry, the argument goes, does not enjoy Title VII protection

under Higgins v. New Balance Athletic Shoe, Inc., a nearly twenty-

year-old case in which we concluded that Title VII does not

proscribe harassment based solely on one's sexual orientation.

194 F.3d 252, 258-59 (1st Cir. 1999).19                  While that may be true,


       18
       In its brief, the City's argument here is primarily premised
on Franchina's failure to present evidence showing that a
comparator class (of gay male firefighters) was not subject to the
same discriminatory actions alleged by Franchina. For the reasons
discussed at length above, however, that argument cannot stand.
       19
       Though the tide may be turning when it comes to Title VII's
protections, see Hively v. Ivy Tech Community College of Ind., 853
F.3d 339, 341 (7th Cir. 2017) (holding en banc that discrimination
on the basis of sexual orientation is a form of sex
discrimination), it is not our job here to posit whether Higgins
should be reexamined.     Though Franchina originally brought a
separate claim alleging sexual-orientation discrimination under


                                        - 42 -
we do not believe that Higgins forecloses a plaintiff in our

Circuit from bringing sex-plus claims under Title VII where, in

addition   to   the   sex-based   charge,   the   "plus"   factor   is   the

plaintiff's status as a gay or lesbian individual. Indeed, Higgins

expressly disclaimed reaching a conclusion on that issue.           See 194
F.3d at 260 (explaining that while appellant made a sex-plus

argument on appeal, that claim "never surfaced in the district

court" and, therefore, the court would not reach that issue on the

merits).   In sex-plus claims brought under Title VII "the simple

question posed . . . is whether the employer took an adverse

employment action at least in part because of an employee's sex."

Chadwick, 561 F.3d at 43 (emphasis in original).            And we see no

reason why claims where the "plus-factor" is sexual orientation

would not be viable if the gay or lesbian plaintiff asserting the

claim also demonstrates that he or she was discriminated at least

in part because of his or her gender.

           Here, Franchina presented a plethora of evidence showing

that the impetus for the discrimination she sustained was based in

part on her being a female.           In gender discrimination cases

premised on a hostile work environment, Title VII permits a

plaintiff to prove unlawful discrimination by demonstrating that



Title VII, the district court dismissed that count at the motion
to dismiss stage of this case.     Franchina did not appeal that
decision and so it is not before us.


                                  - 43 -
the "workplace is permeated with 'discriminatory intimidation,

ridicule, and insult' that is 'sufficiently severe or pervasive to

alter the conditions of the victim's employment and create an

abusive working environment.'"          Harris, 510 U.S. at 21 (citations

omitted).     "Evidence of sexual remarks, innuendos, ridicule, and

intimidation may be sufficient to support a jury verdict for a

hostile work environment." O'Rourke, 235 F.3d at 729. Here, there

was repeated evidence that Franchina was called a "bitch," "cunt,"

and "Frangina."       The use of these words is inherently "gender-

specific"    and    their   "repeated   and   hostile    use   .   .   .    .   can

reasonably     be    considered    evidence     of    sexual       harassment."

Passananti v. Cook Cnty., 689 F.3d 655, 666 (7th Cir. 2012).                     In

fact a "raft of case law . . . establishes that the use of sexually

degrading,    gender-specific     epithets,    such     as   'slut,'       'cunt,'

'whore,' and 'bitch' . . . , has been consistently held to

constitute harassment based upon sex."          Forrest, 511 F.3d at 229;

see also State of Conn. v. Baccala, 163 A.3d 1, 13 (Conn. 2017)

(explaining that "fat ugly bitch" and "cunt" are "one or more of

the most vulgar terms known in our lexicon to refer to [the female]

gender").    This case is no different.        In fact, there was more.

             There was also evidence that women were treated as less

competent; a treatment barred by Title VII.             Oncale v. Sundowner

Offshore Servs. Inc., 523 U.S. 75, 80 (1998) ("The critical issue,

Title VII's text indicates, is whether members of one sex are


                                   - 44 -
exposed to disadvantageous terms or conditions of employment to

which members of the other sex are not exposed.") (quotation marks

omitted).     There was evidence that men treated women better when

they were perceived as willing to have sex with them.              There was

evidence    that   Franchina   was    subjected    to    humiliating     sexual

remarks and innuendos by Ferro, including asking the plaintiff if

she wanted to have babies and if he could help her conceive.               This

type of sexually based animus is a hallmark of Title VII.                  Id.

(noting that "the inference of discrimination [is] easy to draw .

. . [when] the challenged conduct typically involves explicit or

implicit proposals of sexual activity"); Marrero, 304 F.3d at 19

(observing     that    repeated     "humiliating     sexual    remarks     and

innuendos" are actionable under Title VII).

             In sum, the jury heard evidence of repeated hostile,

gender-based epithets, ill treatment of women as workers, sexual

innuendoes, and preferential treatment for women who were more

likely to sleep with the men of the Department.            This sampling of

evidence demonstrates that the "accumulated effect . . . taken

together" constitutes a hostile work environment.              O'Rourke, 235
F.3d at 729.

3. Did the Judge Accurately Convey to the Jury What was Required
                        Under Title VII?

             Lastly,   the   City    quibbles     over   the   judge's    jury

instructions--specifically as to how he conveyed to the jury what



                                    - 45 -
elements were required in order to prove a sex-plus claim under

Title VII. We review preserved claims of instructional error under

a split standard.        Questions as to whether jury instructions

capture the essence of the applicable law are reviewed de novo,

while questions as to whether the court's choice of phraseology in

crafting    its   jury   instructions   is    unfairly   prejudicial    are

reviewed for abuse of discretion.          DeCaro v. Hasbro, Inc., 580
F.3d 55, 61 (1st Cir. 2009).      Because the question here is whether

the applicable law was adequately conveyed, our review is de novo.

The supposedly problematic instruction reads as follows:

     Element three requires that harassment must be based on
     gender.   The plaintiff need not prove that all women
     were discriminated against or were harassed, but she
     must prove that she was harassed at least in part because
     she is a woman.
     In other words, she may meet this element by proving
     that she was harassed because she is part of a subclass
     of women, in this case lesbians, if she also proves that
     this harassment was at least in part because of her sex
     or gender.
            The City argues that this instruction is inconsistent

with the law, and states that the following sentence should have

been added in order for the instruction to be legally sufficient:

"If you find that Ms. Franchina faced harassment solely because of

her sexual orientation, then she has not proven that she faced

harassment because of her gender."

            Where "a party assigns error to the failure to give a

requested   instruction,    the   threshold    inquiry   is   whether   the



                                  - 46 -
requested instruction was correct as a matter of law."            Shervin,
804 F.3d at 47.      If that threshold is met, the challenger must

make two subsequent showings: first that the proposed instruction

is "not substantially incorporated into the charge as rendered"

and second that it is "integral to an important point in the case."

White, 221 F.3d at 263 (quoting United States v. DeStefano, 59
F.3d 1, 2 (1995)).

           While the City's requested jury instruction is, in fact,

legally correct (thus passing the threshold question), we fail to

see what supposed deficiency in the instructions the judge actually

gave to the jury would be cured by the City's requested insert.

We have made clear that the inquiry in sex-plus claims is whether

the   harassment   was   caused   "at   least   in   part   because   of   an

employee's sex," Chadwick, 561 F.3d at 43 (emphasis in original),

which is exactly what the district court instructed.          As such, the

instruction was "in substance, legally correct," Shervin, 804 F.3d

at 47, and the City's requested instruction would have been mere

superfluity.   Failure to include superfluous language is not an

error.   Having addressed each of the City’s Title VII disputes, we

move on.

                              E. Front Pay

           Even if we decline to invalidate the entire jury verdict-

-which, for the reasons discussed at length above, we just have--

the City argues that at the very least we must still strike the


                                  - 47 -
judge's award of front pay to Franchina.      That is so, the City

contends, because the district court erred post-trial when it

failed to grant the City's motion to alter or amend the judgment

pursuant to Fed. R. Civ. P. 59(e).      The City's argument on this

point is three-fold.    First, the City contends that there was no

competent evidence to support any award of front pay damages.

Second, the City argues that the judge erred in failing to instruct

the jury that any front pay award needed to be reduced to present

value.    And third, the City takes issue with Franchina's failure

to present expert testimony which it says was necessary to support

a front pay claim.20

           We review a district court's ruling on a Rule 59(e)

motion for abuse of discretion.    Guadalupe-Báez v. Pesquera, 819
F.3d 509, 518 (1st Cir. 2016).    In doing so, we keep in mind that

"[s]uch a motion must either establish a clear error of law or

point to newly discovered evidence of sufficient consequence to

make a difference."    Id.


     20While numerous other Circuits have explicitly stated front
pay determinations are only to be made by a judge and should never
go to a jury, see, e.g., Duke v. Uniroyal Inc., 928 F.2d 1413,
1424 (4th Cir. 1991); Fortino v. Quasar Co., A Div. of Matsushita
Elec. Corp. of Am., 950 F.2d 389, 398 (7th Cir. 1991); Newhouse v.
McCormick & Co., Inc., 110 F.3d 635, 643 (8th Cir. 1997), and
though we have previously noted that there may be some question
concerning the propriety of a jury making front pay calculations
in our Circuit, see Johnson v. Spencer Press of Me., Inc., 364
F.3d 368, 380 n.8 (1st Cir. 2004) (citing Lindemann & Grossman,
Employment Discrimination Law 640–41 (Cane, Jr. et al. eds., 3d
ed. 1996)), this issue is not before us today.


                               - 48 -
            "[F]ront   pay,    within      the   employment       discrimination

universe, is generally equitable in nature.           It follows a fortiori

from the equitable nature of the remedy that the decision to award

or withhold front pay is, at the outset, within the equitable

discretion of the trial court."           Lussier v. Runyon, 50 F.3d 1103,

1108 (1st Cir. 1995) (citations omitted) (emphasis in original).

And in a similar context (the equitable award of back pay) under

Title VII, our abuse of discretion standard must necessarily be

"measured against the purposes which inform Title VII."                Albemarle

Paper Co. v. Moody, 422 U.S. 405, 417 (1975).           These purposes, our

judicial superiors tell us, include "eradicating discrimination

throughout the economy and making persons whole for injuries

suffered through past discrimination."            Id. at 421.      Further, our

precedent   makes   plain     that   we    are   "flexible    .    .   .   in   the

construction of remedial awards," Selgas v. Am. Airlines, Inc.,

104 F.3d 9, 13 (1st Cir. 1997), and, therefore, we generally give

district courts significant latitude in awarding front pay.                     See

Lussier, 50 F.3d at 1110 (explaining that "[b]ecause the hallmarks

of equity have long been flexibility and particularity . . . . a

rule that confers latitude upon the district court to handle the

interface between [an issue related to] front pay differently in

different cases is fully consistent with this storied heritage").

This flexibility also derives in large part from the inherently

imprecise nature of the award.            See Johnson v. Spencer Press of


                                     - 49 -
Me., Inc., 364 F.3d 368, 380 (1st Cir. 2004) (explaining that

awarding    of   front   pay   "necessarily   involve[s]   predictions   of

events yet to come").          As such, "decisions as to front pay are

generally afforded more deference than decisions as to back pay."

Id.   "After all, the dispensation of front pay--if only because of

its relatively speculative nature--is necessarily less mechanical

than back pay, and the amount of front pay--if only because of its

predictive aspect--is necessarily less certain than back pay."

Lussier, 50 F.3d at 1109 (internal citation omitted).

             In requesting front pay, the burden is on the plaintiff-

-here, Franchina--to present evidence in support of the award.

Cf. Azimi v. Jordan's Meats, Inc., 456 F.3d 228, 236 (1st Cir.

2006).     And while we have never before needed to explicitly spell

out the factors a court may consider in determining whether front

pay is justified, courts throughout the country have looked at a

wide range of indices in the crafting of fair front pay awards,

including (but certainly not limited to):

      (1) the plaintiff's age, (2) the length of time the
      plaintiff was employed by the defendant employer, (3)
      the likelihood the employment would have continued
      absent the discrimination, (4) the length of time it
      will take the plaintiff, using reasonable effort, to
      secure comparable employment, (5) the plaintiff's work
      and life expectancy, (6) the plaintiff's status as an
      at-will-employee, (7) the length of time other employees
      typically held the position lost, (8) the plaintiff's
      ability to work, (9) the plaintiff's ability to work for
      the defendant-employer, (10) the employee's efforts to
      mitigate damages, and (11) the amount of any liquidated
      or punitive damage award made to the plaintiff.


                                    - 50 -
Ogden v. Wax Works, Inc., 29 F. Supp. 2d 1003, 1015 (N.D. Iowa

1998) (internal citations omitted) (collecting cases from our

Circuit as well as our sisters in the Second, Third, Fourth, Sixth,

Seventh,     Eighth,   Ninth,    Tenth,   Eleventh,   and   D.C.   Circuits).

Finally, we note that "when future payment or other pecuniary

benefits are to be anticipated, the [award] should be made up on

the basis of their present value only."           St. Louis Sw. Ry. Co. v.

Dickerson, 470 U.S. 409, 411 (1985).           And failure to instruct the

jury to reduce an award of future payment to present day value

ordinarily requires a new trial.             See Conway v. Electro Switch

Corp., 825 F.2d 593, 603 n.5 (1st Cir. 1987) ("We note, as a final

matter, that the jury was not instructed to reduce its award of

front pay to present value, thus . . . the district court must

order a new trial on the front pay question.").

                        1. Exploring the Arguments

             Because the City's second argument does not cause us to

tarry, we begin there.          The City contends that the judge's front

pay   jury   instruction   constituted       reversible   error    because   it

failed to instruct the jury that any award needed to be reduced to

present day value.      Given our clear case law, ordinarily we would

agree.21     However, we ask the reader to recall that, although the


      21
       Had the district court not made an independent award, our
standard of review would be de novo rather than abuse of


                                    - 51 -
district court did initially submit the front pay issue to the

jury, it went a step further and exercised its equitable discretion

to independently (and alternatively) award Franchina front pay

(and at the same time clearly stated the award had been reduced to

present day value).   And the City is in agreement that a judge may

fashion a front pay award--at the charge conference, the City's

counsel argued that the front pay question should not be given to

the jury because "front pay is an equitable matter to be determined

by the Court."   Therefore, because the City makes no challenge to

the district judge's ability to make front pay determinations, we

move on to discuss the City's more substantive attacks, the essence

of both being the City's contention that "[Franchina] presented

virtually zero evidence upon which a jury or the Court could

fashion an appropriate award on front pay."

          The City challenges the sufficiency of Franchina's front

pay award claiming she failed to meet her burden of presenting the

"essential data" needed to calculate such an award.   Relying on a

D.C. Circuit case, the City tells us "essential data" constitutes

"the amount of the proposed award, the length of time the plaintiff

expects to work for the defendant, and the applicable discount




discretion. See DeCaro v. Hasbro, Inc., 580 F.3d 55, 61 (1st Cir.
2009) (explaining that we review de novo questions as to whether
jury instructions capture the essence of the applicable law).


                              - 52 -
rate." See Barbour v. Merrill, 48 F.3d 1270, 1279 (D.C. Cir. 1995)

(citation omitted).

             We agree that Franchina bore the burden of proving her

entitlement to front pay in the amount awarded.                We disagree,

though, that she failed to produce any evidence in support of the

district court's determination. In deciding on a request for front

pay, a district court can consider an array of issues.                A non-

exhaustive list includes the following: Is the plaintiff able and

allowed to return to work with the employer? What pay and benefits

was she receiving?     What other work can and will she likely obtain

to offset the loss?      What pay increases might she have obtained

had she remained employed?        For how long would she have worked?

What will be the effects of inflation?            What will be the rate of

return on any award?

             Franchina's evidence covered most but not all of these

factors (for instance she did not propose a discount rate).               In

terms   of    the   evidence    she     did    present,   though,   Franchina

demonstrated the following:             She had been earning $98,000 to

$130,000 per year while employed with the Department; she is

permanently disabled from continuing a career as a first responder

in the Department; and she is receiving $25,000 per year in

disability benefits.     There was also testimony that she possessed

excellent    professional      skills    and    leadership   qualities,   and

although she started in the Department as an entry-level Rescue


                                      - 53 -
Technician, she quickly moved through the ranks and reached the

level of Rescue Lieutenant (a leadership position).                Furthermore,

Franchina had worked for ten years in the Department, yet was only

44 years old at the time she left her job.                  The Department's

pension structure also encouraged Department employees to maintain

employment for great lengths of time.               Indeed, future benefits

were linked with longevity of service.              And she put on evidence

that numerous other employees spent upwards of 30-35 years with

the Department.

           Given all of this, the crucial factor in estimating

future   lost   wages    was    the   number   of   years   that    her   annual

unadjusted loss of $73,000 to $105,000 would have continued.

Twenty years would have generated a figure of $1.4 million to $2

million.   Adding in for inflation and lost pension would have

bumped this number up.         Reducing to present value may have reduced

it as much, or perhaps more.          On this record, we see no reason to

conclude that the record's omission of a discount rate rendered an

award of $545,000 improper as a matter of law, at least where the

adjudicator is a trial judge likely well familiar with the concept

of present value.       Clearly the judge assumed that the future was

uncertain, and an award for over $1 million unwarranted. Its ample

discretion to discount for uncertainty dwarfed as a practical

matter any loss of precision in discounting for a reasonable rate

of return where the likely duration was perhaps five years.


                                      - 54 -
Certainly the court could have awarded much less.   But its failure

to insist that Franchina provide it with more precise information

provides no reason to set aside the award.

            Nonetheless, the City posits that even if we conclude

Franchina presented significant (and relevant) evidence going to

"essential data" for crafting a front pay award, it says her damage

claim is still doomed because she failed to produce an expert

witness who could provide the fact finder with a proper methodology

for reducing any award to present day value.22

            The City's primary contention is that it is "standard

practice" for plaintiffs in employment discrimination suits to

present expert testimony on future earnings.        Based on this

supposed norm, the City tells us that it thus follows that expert

testimony must always be a requirement for calculating front pay.

To support its argument, the City directs us to Virgo v. Riviera

Beach Assoc., Ltd., 30 F.3d 1350 (11th Cir. 1994), and Lussier, 50
F.3d 1103, two cases where expert testimony was, in fact, presented

at trial.   But those cases do not assist the City because neither


     22 And even though the district court, in making its
independent front pay determination, expressly indicated that it
had discounted the award to present day value, the City argues
there is no indication it actually did so. Rather, as the City
accuses, the district court "did not make its own determination,
equitable or otherwise . . .     but merely accepted the jury's
[unsupported] front pay award." Given the considerable discretion
afforded the district court in fashioning an equitable remedy, we
have no reason to believe the court didn't do what it said it had
done.


                              - 55 -
Virgo nor Lussier tackled the issue we are confronted with here--

whether expert testimony is a precondition for the calculation of

any front pay award.

          The City points to no First Circuit case in which we

reached the conclusion the City now advocates for (and we have

found none in our independent search).23   However, several of our

sister circuits have had occasion to opine on this issue.     None

have concluded that expert testimony on reduction to present day

value is a mandatory prerequisite for an award of future earnings.

See Maxfield v. Sinclair Int'l, 766 F.2d 788, 797 (3d Cir. 1985)

("Nor do we believe that expert testimony was needed to reduce the

damage award to present value."); Bonura v. Sea Land Serv., Inc.,

505 F.2d 665, 668–69 (5th Cir. 1974) (explaining that actuarial

and mathematical evidence are not prerequisites for recovery of

lost future wages); Pa. R.R. Co. v. McKinley, 288 F.2d 262, 265

(6th Cir. 1961); Heater v. Chesapeake & Ohio Ry. Co., 497 F.2d
1243, 1250 (7th Cir. 1974); Duncan v. St. Louis-San Francisco Ry.

Co., 480 F.2d 79, 87 (8th Cir. 1973); Cassino v. Reichhold Chems.,

Inc., 817 F.2d 1338, 1348 (9th Cir. 1987).

          Moreover, we have at least once before implied that no

expert testimony is needed in situations like this.   In McDonald

v. Federal Laboratories, Inc., 724 F.2d 243 (1st Cir. 1984), we


     23The City also fails to point us to a single case from any
of our sister circuits reaching such a conclusion.


                             - 56 -
upheld a district court's jury instruction that failed "to specify

a particular present value discount rate [and] fail[ed] to set

forth a formula for the jury to reduce to present value any damages

awarded for future diminution of earning capacity."               Id. at 247.

Instead, the district court there merely instructed the jury to

reduce the award to present value, using a "reasonable rate of

interest."    Id.      We   recognized    that    this   rather    simplistic

instruction was the result of the "the parties' own failure to

provide probative evidence of an appropriate discount rate," but

nevertheless, we found no error in the court's instruction.               Id.

(emphasis added).      To accept the City's argument that Franchina's

future earnings damages should be thrown out for lack of expert

testimony would be odd in light of our upholding of the front pay

award in McDonald (where we specifically acknowledged the lack of

probative evidence on discount rate and left the factfinder to its

own devices in properly discounting for present value).              See id.

             Additionally, we have found that at least some district

courts in our Circuit have assumed this rule for years.                   See

McKeown v. Woods Hole, 9 F. Supp. 2d 32, 48 n.16 (D. Mass. 1998)

(explaining that "[t]he majority of courts also do not require

evidence,    whether   by   expert    testimony   and/or   annuity    tables,

suggesting to the jury a method to reduce future loss of earnings

to its present value"); Worden v. Consol. Rail Corp., 689 F. Supp.
35, 37–38 (D. Mass. 1988) ("[P]laintiff's failure to come forth


                                     - 57 -
with expert or other evidence regarding methods of present value

computation is not fatal.").

            And we note that over fifty years ago the Sixth Circuit

explicated in Pennsylvania R. Co. v. McKinley, 288 F.2d at 265,

that "[j]urors are presumed to be intelligent people, generally

aware, from today's economy and their own experience with it, of

the earning value of money when placed in safe investments."    In

other words, because the effect of inflation and interest rates on

the value of money is otherwise self-evident (and assumed to be

common knowledge), "a jury, unaided by specific testimony as to

money values, could themselves, being told that the award should

be only money value, properly apply the applicable rule."      Id.

This logic applies with even greater force to judges given, as we

mentioned earlier, that they are routinely called upon to make

front pay calculations and are presumed to be more knowledgeable

about necessary reductions to present day value and how to make

them.     See Monessen Sw. Ry. Co. v. Morgan, 486 U.S. 330, 341-42

(1988).

            Given all of this, we decline to adopt an absolute rule

mandating the presentation of expert testimony in every instance

in determining future pay.   Moreover, based upon our review of the

entire record, we find no evidentiary insufficiency and no abuse




                               - 58 -
of discretion in the district court's front pay call.24    We thus

leave Franchina's award of damages undisturbed.25

                            Conclusion

          The abuse Lori Franchina suffered at the hands of the

Providence Fire Department is nothing short of abhorrent and, as


     24The City suggests that because Franchina's proposed witness
list did not designate an expert to calculate the discount rate,
it assumed she was not seeking a front pay award. Had it known
she was, in fact, asking for future earnings, it might have
retained an expert of its own on this topic.          While it is
unfortunate that the City made this dubious assumption, it in no
way impacts our outcome here. In the complaint, Franchina clearly
stated in her Title VII claim against the City that she "suffered
and continues to suffer damages."     The City, then, should have
been on notice that she was seeking damages and could certainly
have posed in an interrogatory (which is meant to clarify the scope
of the allegations in the complaint) a question to ascertain
precisely   what   types  of   damages   Franchina   was   seeking.
Furthermore, in the City's pre-trial memorandum (filed a month and
a half before trial), it included proposed jury instructions on
the topic of damages stating: "You may determine the amount of any
wages and fringe benefits plaintiff would have earned in his [sic]
employment with defendant were it not for defendant's wrongful
conduct." (Emphasis added). Such language clearly suggests that
the City was aware that Franchina could seek front pay.
     25 We pause to note that while both parties also point us to
our recent decision in Travers v. Flight Servs. & Sys., Inc., 808
F.3d 525 (1st Cir. 2015), to support their respective arguments,
we are not convinced it is relevant to our analysis. In Travers
we were tasked with determining the validity of a front pay award
(for purported loss of wages spanning a twenty-year time frame)
supported by only non-expert testimony. Id. at 545. Unlike here,
however, the award in that case was based on both federal and
Massachusetts law and "the damages were not apportioned between
them." Id. at 546 n.15. We noted that the crux of our analysis
in Travers "considered only Massachusetts law." Id. at 545 n.14.
Thus it is not fully clear how transferable the holding in Travers
is to the case at hand and so we do not rely on it. Still, for
the reasons explained above, any consideration of Travers--even
assuming it were relevant--would result in the same outcome.


                              - 59 -
this case demonstrates, employers should be cautioned that turning

a blind eye to blatant discrimination does not generally fare well

under anti-discrimination laws like Title VII.



          Affirmed.   Costs awarded to appellee.




                              - 60 -